UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2081


GEORGE WILLIAM OGOLA ODERO,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 19, 2018                                         Decided: May 3, 2018


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rishi P. Oza, ROBERT BROWN LLC, Cleveland, Ohio, for Petitioner. Chad A. Readler,
Acting Assistant Attorney General, Linda S. Wernery, Assistant Director, Steven K. Uejio,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       George William Ogola Odero, a native and citizen of Kenya, petitions for review of

an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge’s decision finding him removable under 8 U.S.C. § 1227(a)(3)(D)(i)

(2012) (providing that an alien “who falsely represents, or has falsely represented, himself

to be a citizen of the United States for any purpose or benefit under this chapter . . . or any

Federal or State law is deportable”).

       The Government bears the burden of establishing by clear and convincing evidence

that Odero is removable. See 8 U.S.C. § 1229a(c)(3)(A) (2012). Based on our thorough

review of the record and Odero’s assignments of error, we agree with the agency that the

Government met its burden of proof in this case. We therefore deny the petition for review

for the reasons stated by the Board. In re Odero (B.I.A. Aug. 28, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                         PETITION DENIED




                                              2